 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10

11   DANETTE T. RECIO,                  )      NO. CV 18-2954-E
                                        )
12                  Plaintiff,          )
                                        )
13        v.                            )      JUDGMENT
                                        )
14   NANCY A. BERRYHILL, Acting         )
     Commissioner of Social Security,   )
15                                      )
                    Defendant.          )
16   ___________________________________)

17

18        IT IS HEREBY ADJUDGED that the decision of the Commissioner

19   of the Social Security Administration is reversed in part and the

20   matter is remanded for further administrative action consistent with

21   the Memorandum Opinion and Order of Remand filed concurrently

22   herewith.

23

24               DATED: October 5, 2018.

25

26
                                                   /s/
27                                           CHARLES F. EICK
                                     UNITED STATES MAGISTRATE JUDGE
28
